DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/16/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Inasmuch as the claimed invention is a product, defined by its structure, not a process of using, limitation requiring “a travel (Z) is between twice and four times the amplitude of an ultrasonic sonotrode used to apply ultrasound to the anchor”, the amount of travel that is covered within the scope of the claimed invention is not clear and definite.  The claim does not include a process of using including a step wherein ultrasound is applied, does not specify an amplitude of ultrasound, or define an actual amount of travel.  Although not at issue presently, it is noted that a product and process of using in a single claim is not a statutory category of invention, and is most commonly indefinite.
Clarification and/or correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-7, 9-11, 14, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Application Publication No. 2019/0358908 to Sankaran.
Sankaran ‘908 teaches limitations for an “anchor” – as shown and described, “for arrangement in lightweight building boards, the anchor comprising a first anchor part” – 10, “and a second anchor part” – 36, “wherein the first and the second anchor part are designed to be movable relative to one another, further wherein a travel (Z) between a first end position and a second end position is limited” – as shown and described due to inter-engaged structure, “wherein the first end position is defined by means of first stop means on the first and the second anchor part, and the second end position is defined by means of second stop means on the first and the second anchor part” -  as shown at area of 22,28,58 in Fig 4b for example wherein one of ordinary skill in the art would recognize that structure to be equivalent geometrically-interengaged structure for performing the recited function
As regards claim 3, ‘as best understood’, the prior art defines a travel that anticipates broad limitation for “the first end position and the second end position define a travel (Z) which is between twice and four times the amplitude of an ultrasonic sonotrode used to apply ultrasound to the anchor” since the scope of claim doesn’t require a sonotrode or amplitude whereby an amount of travel is not defined which might be relied on to patentably distinguish from the travel of the well known prior art. Page 3 of 6
As regards claim 5, reference teaches further limitation of “the second stop means, which define the second end position, are embodied by means of latching elements on the two anchor parts” – as shown and described. 
As regards claim 6, reference teaches further limitation of “latching elements have projecting latching noses which project at least partially radially inwards, in the direction of a central longitudinal axis of the anchor part” - portions of interengaged structure which contact in axial directions  
As regards claim 7, reference teaches further limitation of “each latching nose (24a, 24b) is arranged on a latching arm extending substantially parallel to the central longitudinal axis (8) of the anchor part (10a, 10b, 100b)” – as shown. 
As regards claim 9, reference teaches further limitation of “the latching noses each have at least one run-on bevel when viewed in a direction perpendicular to the central longitudinal axis” – as shown.  
As regards claim 10, reference teaches further limitation of “at least two latching noses jointly form a section of a screw channel in the anchor” – as shown.  
As regards claim 11, reference teaches further limitation of “ two to six latching noses are provided on each anchor part” – reference discloses at least opposite-sided latch noses on both parts as shown in Fig 4b for example and wherein 36 is further shown to comprise the opposite-sided portions being geometrically separated by slots.
As regards claim 14, reference teaches further limitation of “in the assembled state of the anchor parts and when the two anchor parts occupy the second end position relative to one another, the latching noses of the first anchor part and the latching noses of the second anchor part rest against one another only in the region of latching surfaces which adjoin the lateral boundaries of the latching noses” – as shown. {01688056.DOC/ }Response to Restriction Requirement U.S. Serial No. 17/122,064 Page 5 of 6  
As regards claim 17, reference teaches further limitation for an “assembly having at least one anchor according to Claim 1 and a lightweight building board” – reference disclosure of example of wood-chip boar anticipates broad limitation wherein ‘lightweight’ is a relative term without clear range.
As regards claim 18, reference teaches further limitation for an “assembly according to claim 17 with an ultrasonic sonotrode for applying ultrasound to the anchor” – as described. 

Claim(s) 1, 4-7, 10-12, 14,and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pat Document No. DE 10201421490.
DE ‘490 teaches limitations for an “anchor” – as shown and described, “for arrangement in lightweight building boards, the anchor comprising a first anchor part” – 20 as shown in Fig 2, “and a second anchor part” – 10, “wherein the first and the second anchor part are designed to be movable relative to one another, further wherein a travel (Z) between a first end position and a second end position is limited” – as shown and described due to inter-engaged structure wherein it appears travel is limited to near zero for example, “wherein the first end position is defined by means of first stop means on the first and the second anchor part, and the second end position is defined by means of second stop means on the first and the second anchor part” -  as shown at area of 28,58 in Fig 4b for example wherein one of ordinary skill in the art would recognize that structure to be equivalent geometrically-interengaged structure for performing the recited function
As regards claim 4, reference teaches further limitation of “the first anchor part and the second anchor part each have at least two fingers extending parallel to a longitudinal direction of the anchor, wherein the fingers of the first anchor part and the fingers of the second anchor part engage at least partially in one another in the assembled state of the first and the second anchor part, and in that the first stop means, which define the first end position, are embodied by means of at least one of the fingers of one of the anchor parts, which rests by its free end against an opposite element of the respective other anchor part” – as shown.

As regards claim 5, reference teaches further limitation of “the second stop means, which define the second end position, are embodied by means of latching elements on the two anchor parts” – as shown and described. 
As regards claim 6, reference teaches further limitation of “latching elements have projecting latching noses which project at least partially radially inwards, in the direction of a central longitudinal axis of the anchor part” - portions of interengaged structure which contact in axial directions  
As regards claim 7, reference teaches further limitation of “each latching nose (24a, 24b) is arranged on a latching arm extending substantially parallel to the central longitudinal axis (8) of the anchor part (10a, 10b, 100b)” – as shown. 
As regards claim 10, reference teaches further limitation of “at least two latching noses jointly form a section of a screw channel in the anchor” – as shown.  
As regards claim 11, reference teaches further limitation of “two to six latching noses are provided on each anchor part” –as shown. 
As regards claim 12, reference teaches further limitation of “the first anchor part and the second anchor part each have at least two latching arms which extend substantially parallel to the central longitudinal axis of the anchor and at the end of each of which a latching nose extending perpendicularly to the central longitudinal axis is arranged” – as shown.
As regards claim 14, reference teaches further limitation of “in the assembled state of the anchor parts and when the two anchor parts occupy the second end position relative to one another, the latching noses of the first anchor part and the latching noses of the second anchor part rest against one another only in the region of latching surfaces which adjoin the lateral boundaries of the latching noses” – as shown. {01688056.DOC/ }Response to Restriction Requirement U.S. Serial No. 17/122,064 Page 5 of 6  
As regards claim 17, reference teaches further limitation for an “assembly having at least one anchor according to Claim 1 and a lightweight building board” – reference disclosure of example of CFRP sandwich component anticipates broad limitation wherein ‘lightweight’ is a relative term without clear range.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat  Application Publication.No. 2019/0358908 to Sankaran.
Although Sankaran ‘908 doesn’t explicitly teach a specific length as claimed, i.e., “the first end position and the second end position define a travel (Z) of between 100 micrometres and 1000 micrometres”, it would have been obvious to one of ordinary skill in the art to provide an amount of travel in that range as part of optimization and in scale with illustration of the invention wherein it is described as ‘The sleeve has a total length LS, which may, by way of example, typically be between 7 mm and 60 mm’ overall so as to provide for the disclosed functionality.  One of ordinary skill in the art would have more than reasonable expectation of success since the proposed modification would not otherwise affect function of the arrangement.

Allowable Subject Matter
Claims 8, 13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. No. 4,817,264 discloses structure similar to that now presently disclosed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/           Primary Examiner, Art Unit 3677